Name: Regulation (EU) NoÃ 545/2014 of the European Parliament and of the Council of 15Ã May 2014 amending Council Regulation (EC) NoÃ 577/98 on the organisation of a labour force sample survey in the Community Text with EEA relevance
 Type: Regulation
 Subject Matter: labour market;  executive power and public service;  EU finance;  economic analysis
 Date Published: nan

 29.5.2014 EN Official Journal of the European Union L 163/10 REGULATION (EU) No 545/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 May 2014 amending Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) In order to effectively combat discrimination in accordance with Article 10 of the Treaty on the Functioning of the European Union (TFEU), to assist in ensuring compliance with Article 21 of the Charter of Fundamental Rights of the European Union, and to pursue the aim of full employment and social progress, in accordance with Article 3 of the Treaty on European Union (TEU), as well as in order to monitor progress towards Union policy objectives, such as the Europe 2020 headline targets, it is necessary to have comparable, reliable and objective statistics on the situation of employed persons, unemployed persons and persons outside the labour market, while respecting statistical confidentiality, privacy and protection of personal data. (2) As a consequence of the entry into force of the TFEU, the powers conferred upon the Commission need to be aligned with Article 290 thereof and with the new legal framework resulting from the entry into force of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2). (3) The Commission has committed itself, under Regulation (EU) No 182/2011, to reviewing legislative acts which currently contain references to the regulatory procedure with scrutiny in the light of the criteria laid down in the TFEU. (4) Council Regulation (EC) No 577/98 (3) contains references to the regulatory procedure with scrutiny and should therefore be reviewed in the light of the criteria laid down in the TFEU. (5) In order in particular to take account of economic, social and technical developments, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of the adjustment of the list of survey variables, specified within the list of 14 groups of survey characteristics referred to in Regulation (EC) No 577/98, to establish a three-year programme of ad hoc modules, specifying, for each ad hoc module the subject, the list and description of the area of specialised information (ad hoc sub-modules) and the reference period. In addition, the Commission should be empowered to adopt delegated acts in order to adopt the list of structural variables and the survey frequency. The Commission should ensure that these delegated acts do not impose a significant additional burden on the Member States or on the respondents. (6) It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (7) In order to ensure uniform conditions for the implementation of Regulation (EC) No 577/98, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011. (8) In view of the importance of the Labour Force Survey ad hoc modules for Union policies, a contribution by the Union to the financing of their implementation is to be awarded in accordance with the principle of reasonable financial-burden-sharing between the budgets of the Union and the Member States. Grants should be provided, without calls for proposals, in accordance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (4). The grants should be awarded, subject to the actual implementation of the ad hoc modules, to the national statistical institutes and other national authorities referred to in Regulation (EC) No 223/2009 of the European Parliament and of the Council (5). Grants that are provided for the purpose of carrying out labour force surveys may take the form of lump sums. In this context, the use of lump sums should be one of the principal means of simplifying grant management. (9) By way of derogation from Regulation (EU, Euratom) No 966/2012, and in view of the increased burden related to the additional information to be collected for the Labour Force Survey ad hoc modules which will contribute to providing the indicators for the Union policy targets, it is necessary to co-finance the salary costs of the personnel of national administrations even if the relevant public authority would have carried out the supported action without a Union grant, as well as to co-finance other relevant eligible costs. (10) As regards conferral of powers on the Commission, this Regulation is limited to aligning the existent conferral of powers on the Commission contained in Regulation (EC) No 577/98 to Article 290 TFEU and to the new legislative framework resulting from the entry into force of Regulation (EU) No 182/2011, as well as, where appropriate, to reviewing the scope of those powers. Since it remains the case that the objectives of Regulation (EC) No 577/98 cannot be sufficiently achieved by the Member States but can rather be better achieved at Union level, the Union may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 TEU. In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives. (11) In order to ensure legal certainty, it is necessary that procedures for the adoption of measures which have been initiated but not completed before the entry into force of this Regulation not be affected by this Regulation. (12) Regulation (EC) No 577/98 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 577/98 is amended as follows: (1) Article 4 is amended as follows: (a) paragraphs 2 and 3 are replaced by the following: 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 7c, in respect of the adjustment of the list of survey variables, specified in the list of 14 groups of survey characteristics referred to in paragraph 1 of this Article, which is made necessary by the evolution of techniques and concepts. A delegated act adopted in accordance with this paragraph shall not transform optional variables into compulsory variables. The compulsory variables to be covered continuously shall be within the survey characteristics in points (a) to (j) and points (l), (m) and (n) of paragraph 1 of this Article. Those variables shall be within the 94 survey characteristics. The respective delegated act shall be adopted not later than 15 months before the beginning of the reference period for the survey. The Commission shall be empowered to adopt delegated acts in accordance with Article 7c, concerning a list of variables (hereinafter referred to as structural variables ) from among the survey characteristics specified in paragraph 1 of this Article which need to be surveyed only as annual averages, using a sub-sample of independent observations with reference to 52 weeks, rather than as quarterly averages. 2a. Structural variables shall fulfil the condition that the relative standard error (without taking design effect into account) of any yearly estimate representing 1 % or more of the working age population does not exceed: (a) 9 % for Member States with a population of between 1 million and 20 million inhabitants; and (b) 5 % for Member States with a population of 20 million or more. Member States with less than 1 million inhabitants shall be exempted from the requirements regarding the relative standard error and the variables shall be collected for the total sample unless the sample meets the criterion set out in point (a). For Member States using a sub-sample for data collection on structural variables, if more than one wave is used, the total sub-sample used shall consist of independent observations. 2b. Consistency between annual sub-sample totals and full-sample annual averages shall be ensured for employment, unemployment and inactive population by sex and for the following age groups: 15 to 24, 25 to 34, 35 to 44, 45 to 54, and 55 +. 3. The Commission shall, by means of implementing acts, adopt rules on the edits to be used, the codification of the variables and the list of principles for formulation of the questions concerning labour status. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 8(2).; (b) paragraph 4 is deleted; (2) the following Articles are inserted: Article 7a Ad hoc modules 1. A further set of characteristics to supplement the information described in Article 4(1) may be added (hereinafter referred to as ad hoc module ). 2. The sample used to collect information on ad hoc modules shall also provide information on structural variables. 3. The sample used to collect information on ad hoc modules shall fulfil one of the following conditions: (a) collecting the information on ad hoc modules in the 52 reference weeks and being subject to the same requirements as in Article 4(2a); or (b) collecting the information on ad hoc modules in the complete sample of at least one quarter. 4. The Commission shall be empowered to adopt delegated acts in accordance with Article 7c establishing a programme of ad hoc modules covering three years. This programme shall for each ad hoc module define the subject, the list and description of the area of specialised information (hereinafter referred to as ad hoc sub-modules ) forming the framework within which the ad hoc module technical characteristics referred to in paragraph 5 of this Article are determined and define the reference period. The programme shall be adopted not later than 24 months before the beginning of the reference period of the programme. 5. In order to ensure the uniform application of the programme referred to in paragraph 4 of this Article, the Commission shall, by means of implementing acts, specify the ad hoc module technical characteristics under each ad hoc sub-module in accordance with the area of specialised information referred to in that paragraph, as well as the filters and the codes to be used for data transmission and the deadline for transmission of the results which may be different from the deadline set out in Article 6. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 8(2). 6. The detailed list of information to be collected in an ad hoc module shall be drawn up not later than 12 months before the beginning of the reference period for that module. The volume of an ad hoc module shall not exceed 11 technical characteristics. Article 7b Financing provision The Union shall award financial support to the national statistical institutes and other national authorities referred to in Article 5(2) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (6), for the implementation of the ad hoc modules as referred to in Article 7a of this Regulation in accordance with point (a) of Article 16(1) of Regulation (EU) No 1296/2013 of the European Parliament and of the Council (7). In accordance with the second subparagraph of Article 128(1) of Regulation (EU, Euratom) No 966/2012 of the European Parliament and the Council (8), the Union may award grants, without a call for proposals, to those national statistical institutes and other national authorities. The grants may take the form of lump-sum payments and shall be made on condition that Member States actually participate in the implementation of ad hoc modules. Article 7c Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. When exercising the powers delegated in accordance with Article 4(2) and Article 7a, the Commission shall ensure that the delegated acts do not impose a significant additional burden on the Member States and on the respondents. Those delegated acts shall be adopted only where they are necessary in order to take account of social and economic developments. Those delegated acts do not change the optional nature of the required information. The Commission shall duly justify the statistical actions provided for in those delegated acts, using, where appropriate, input from relevant experts based on a cost-effectiveness analysis, including an assessment of the burden on the respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009. 3. The power to adopt delegated acts referred to in Article 4(2) and Article 7a shall be conferred on the Commission for a period of five years from 18 June 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 4. The delegation of power referred to in Article 4(2) and Article 7a may be revoked at any time by the European Parliament or by the Council. A revocation decision shall put an end to the delegation of the power specified in that decision. It shall take effect on the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 4(2) and Article 7a shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or the Council. (6) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164)." (7) Regulation (EU) No 1296/2013 of the European Parliament and of the Council of 11 December 2013 on a European Union Programme for Employment and Social Innovation ( EaSI ) and amending Decision No 283/2010/EU establishing a European Progress Microfinance Facility for employment and social inclusion (OJ L 347, 20.12.2013, p. 238)." (8) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1);" (3) Article 8 is replaced by the following: Article 8 Committee procedure 1. The Commission shall be assisted by the European Statistical System Committee established by Regulation (EC) No 223/2009. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (9). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. (9) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).." Article 2 This Regulation shall not affect the procedures for the adoption of measures provided for in Regulation (EC) No 577/98 which have been initiated but not completed before 18 June 2014. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Position of the European Parliament of 15 April 2014 (not yet published in the Official Journal) and decision of the Council of 8 May 2014. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (3) Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (OJ L 77, 14.3.1998, p. 3). (4) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (5) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164).